


110 HR 265 IH: Hurricane Katrina Disaster Inquiry

U.S. House of Representatives
2007-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 265
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2007
			Ms. Jackson-Lee of
			 Texas introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To provide for the establishment of an independent,
		  Presidentially-appointed Commission to assess the circumstances related to the
		  damage caused by Hurricane Katrina on or between Friday, August 26, 2005, and
		  Tuesday, August 30, 2005.
	
	
		1.Short titleThis Act may be cited as the
			 Hurricane Katrina Disaster Inquiry
			 Commission Act of 2007.
		2.DefinitionFor purposes of this Act, the term
			 Commission means the Commission established under this
			 Act.
		3.Establishment of
			 Commission
			(a)EstablishmentThe
			 President shall establish an independent, nonpartisan Commission within the
			 executive branch to discover and assess the circumstances related to the damage
			 caused by Hurricane Katrina on or between Friday, August 26, 2005, and Tuesday,
			 August 30, 2005.
			(b)Deadline for
			 EstablishmentThe President shall issue an executive order
			 establishing a Commission within 30 days after the date of enactment of this
			 Act.
			4.Composition of
			 Commission
			(a)Number of
			 CommissionersThe Commission shall consist of 15 members.
			(b)SelectionThe
			 members of the Commission shall be chosen in the following manner:
				(1)The President of
			 the United States Conference of Mayors shall be a member of the
			 Commission.
				(2)The
			 President shall appoint the remaining 14 members, and shall designate the
			 Chairman and Vice Chairman of the Commission from among its members.
				(3)Five of the 14
			 members appointed by the President shall be selected by the President in the
			 following manner:
					(A)The majority
			 leader of the Senate, the minority leader of the Senate, the Speaker of the
			 House of Representatives, the minority leader of the House of Representatives,
			 and the President of the collective-bargaining organization including the
			 largest number of emergency medical responders, shall each provide to the
			 President a list of candidates for membership on the Commission.
					(B)The President
			 shall select one of the candidates from each of the 5 lists for membership on
			 the Commission.
					(4)(A)No officer or employee of
			 the Federal Government shall serve as a member of the Commission.
					(B)No member of the Commission shall
			 have, or have pending, a contractual relationship with the Federal Emergency
			 Management Agency.
					(C)The President may waive the
			 prohibitions in subparagraphs (A) and (B) with respect to the selection of not
			 more than 2 members of the Commission.
					(5)The President shall
			 not appoint any individual as a member of the Commission who has a current or
			 former relationship with the Federal Emergency Management Agency that the
			 President determines would constitute a conflict of interest.
				(6)To the extent
			 practicable, the President shall ensure that the members of the Commission
			 include some individuals with experience relative to local government
			 administration, as well as some individuals with investigative experience and
			 some individuals with legal experience.
				(7)To the extent
			 practicable, the President shall seek diversity in the membership of the
			 Commission.
				(c)Deadline for
			 AppointmentAll members of the Commission shall be appointed no
			 later than 60 days after issuance of the executive order establishing the
			 Commission.
			(d)Initial
			 MeetingThe Commission shall meet and begin operations as soon as
			 practicable.
			(e)Quorum;
			 VacanciesAfter its initial meeting, the Commission shall meet
			 upon the call of the Chairman or a majority of its members. Eight members of
			 the Commission shall constitute a quorum. Any vacancy in the Commission shall
			 not affect its powers, but shall be filled in the same manner in which the
			 original appointment was made.
			5.Tasks of the
			 CommissionThe Commission
			 shall, to the extent possible, undertake the following tasks:
			(1)Chronicle the
			 trajectory of Hurricane Katrina, including the timetable and locations of its
			 path, and the responses made by the Federal, State, and local
			 governments.
			(2)Issue a statement
			 of an estimate as to the loss of life, physical and structural damage, and
			 displacement of residents as a result of the disaster.
			(3)Make
			 recommendations for corrective actions.
			(4)Provide any
			 additional findings or recommendations considered by the Commission to be
			 important, whether or not they are related to emergency disaster
			 management.
			(5)Prepare a report
			 to Congress, the President, and the public.
			6.Powers of
			 Commission
			(a)In
			 General
				(1)Hearings and
			 evidenceThe Commission or, on the authority of the Commission,
			 any subcommittee or member thereof, may, for the purpose of carrying out this
			 Act—
					(A)hold such hearings
			 and sit and act at such times and places, take such testimony, receive such
			 evidence, administer such oaths; and
					(B)subject to
			 paragraph (2)(A), require, by subpoena or otherwise, the attendance and
			 testimony of such witnesses and the production of such books, records,
			 correspondence, memoranda, papers, and documents,
					as the
			 Commission or such designated subcommittee or designated member may determine
			 advisable.(2)Subpoenas
					(A)Issuance
						(i)In
			 generalA subpoena may be issued under this subsection
			 only—
							(I)by the agreement
			 of the Chairman and the Vice Chairman; or
							(II)by the
			 affirmative vote of 8 members of the Commission.
							(ii)SignatureSubject
			 to clause (i), subpoenas issued under this subsection may be issued under the
			 signature of the Chairman or any member designated by a majority of the
			 Commission, and may be served by any person designated by the Chairman or by a
			 member designated by a majority of the Commission.
						(B)Enforcement
						(i)In
			 generalIn the case of contumacy or failure to obey a subpoena
			 issued under subparagraph (A), the United States district court for the
			 judicial district in which the subpoenaed person resides, is served, or may be
			 found, or where the subpoena is returnable, may issue an order requiring such
			 person to appear at any designated place to testify or to produce documentary
			 or other evidence. Any failure to obey the order of the court may be punished
			 by the court as a contempt of that court.
						(ii)Additional
			 enforcementIn the case of a failure of a witness to comply with
			 a subpoena or to testify when summoned under authority of this section, the
			 Commission may, by majority vote, certify a statement of fact constituting such
			 failure to the appropriate United States attorney, who may bring the matter
			 before a grand jury for its action, under the same statutory authority and
			 procedures as if the United States attorney had received a certification under
			 sections 102 through 104 of the Revised Statutes of the United States (2 U.S.C.
			 192 through 194).
						(b)ContractingThe
			 Commission may, to such extent and in such amounts as are provided in
			 appropriation Acts, enter into contracts to enable the Commission to discharge
			 its duties under this Act.
			(c)Information From
			 Federal Agencies
				(1)In
			 generalThe Commission may secure directly from any executive
			 department, bureau, agency, board, commission, office, independent
			 establishment, or instrumentality of the Government, information, suggestions,
			 estimates, and statistics for the purposes of this Act. Each department,
			 bureau, agency, board, commission, office, independent establishment, or
			 instrumentality shall, to the extent authorized by law, furnish such
			 information, suggestions, estimates, and statistics directly to the Commission,
			 upon request made by the Chairman, the chairman of any subcommittee created by
			 a majority of the Commission, or any member designated by a majority of the
			 Commission.
				(2)Receipt,
			 handling, storage, and disseminationInformation shall be
			 received, handled, stored, and disseminated by members of the Commission and
			 its staff consistent with all applicable statutes, regulations, and Executive
			 orders.
				(d)Assistance From
			 Federal Agencies
				(1)General services
			 administrationThe Administrator of General Services shall
			 provide to the Commission on a reimbursable basis administrative support and
			 other services for the performance of the Commission’s tasks.
				(2)Other
			 departments and agenciesIn addition to the assistance prescribed
			 in paragraph (1), departments and agencies of the United States may provide to
			 the Commission such services, funds, facilities, staff, and other support
			 services as they may determine advisable and as may be authorized by
			 law.
				(e)Postal
			 ServicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as departments and agencies of the
			 United States.
			7.Public meetings,
			 information, and hearings
			(a)Public Meetings
			 and Release of Public Versions of ReportsThe Commission
			 shall—
				(1)hold public
			 hearings and meetings to the extent appropriate; and
				(2)release public
			 versions of the reports required under this Act.
				(b)Public
			 HearingsAny public hearings of the Commission shall be conducted
			 in a manner consistent with the protection of information provided to or
			 developed for or by the Commission as required by any applicable statute,
			 regulation, or Executive order.
			8.Staff of
			 Commission
			(a)In
			 General
				(1)Appointment and
			 compensationThe Chairman, in consultation with Vice Chairman, in
			 accordance with rules agreed upon by the Commission, may appoint and fix the
			 compensation of a staff director and such other personnel as may be necessary
			 to enable the Commission to carry out its functions, without regard to the
			 provisions of title 5, United States Code, governing appointments in the
			 competitive service, and without regard to the provisions of chapter 51 and
			 subchapter III of chapter 53 of such title relating to classification and
			 General Schedule pay rates, except that no rate of pay fixed under this
			 paragraph may exceed the equivalent of that payable for a position at level V
			 of the Executive Schedule under section 5316 of title 5, United States Code.
			 Employees of the Federal Emergency Management Agency shall not be appointed to
			 the staff of the Commission.
				(2)Personnel as
			 federal employees
					(A)In
			 generalThe executive director and any personnel of the
			 Commission shall be considered employees under section 2105 of title 5, United
			 States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90 of
			 that title.
					(B)Members of
			 commissionSubparagraph (A) does not apply to members of the
			 Commission.
					(b)DetaileesAny
			 Federal Government employee, except for an employee of the Federal Emergency
			 Management Agency, may be detailed to the Commission without reimbursement from
			 the Commission, and such detailee shall retain the rights, status, and
			 privileges of his or her regular employment without interruption.
			(c)Consultant
			 ServicesThe Commission may procure the services of experts and
			 consultants in accordance with section 3109 of title 5, United States Code, but
			 at rates not to exceed the daily rate paid a person occupying a position at
			 level IV of the Executive Schedule under section 5315 of title 5, United States
			 Code.
			9.Compensation and
			 travel expenses
			(a)CompensationEach
			 member of the Commission may be compensated at not to exceed the daily
			 equivalent of the annual rate of basic pay in effect for a position at level IV
			 of the Executive Schedule under section 5315 of title 5, United States Code,
			 for each day during which that member is engaged in the actual performance of
			 the duties of the Commission.
			(b)Travel
			 ExpensesWhile away from their homes or regular places of
			 business in the performance of services for the Commission, members of the
			 Commission shall be allowed travel expenses, including per diem in lieu of
			 subsistence, in the same manner as persons employed intermittently in the
			 Government service are allowed expenses under section 5703(b) of title 5,
			 United States Code.
			10.Security
			 clearances for commission members and staffThe appropriate Federal agencies or
			 departments shall cooperate with the Commission in expeditiously providing to
			 the Commission members and staff appropriate security clearances to the extent
			 possible pursuant to existing procedures and requirements. No person shall be
			 provided with access to classified information under this Act without the
			 appropriate security clearances.
		11.Reporting
			 requirements and termination
			(a)Interim
			 ReportsThe Commission may submit to the President and Congress
			 interim reports containing such findings, conclusions, and recommendations for
			 corrective actions as have been agreed to by a majority of Commission
			 members.
			(b)Final
			 ReportThe Commission shall submit to the President and Congress,
			 and make concurrently available to the public, a final report containing such
			 findings, conclusions, and recommendations for corrective actions as have been
			 agreed to by a majority of Commission members. Such report shall include any
			 minority views or opinions not reflected in the majority report.
			(c)Termination
				(1)In
			 generalThe Commission, and all the authorities of this Act with
			 respect to the Commission, shall terminate 60 days after the date on which the
			 final report is submitted under subsection (b).
				(2)Administrative
			 activities before terminationThe Commission may use the 60-day
			 period referred to in paragraph (1) for the purpose of concluding its
			 activities, including providing testimony to committees of Congress concerning
			 its reports and disseminating the final report.
				12.FundingSuch sums as are necessary to carry out
			 this Act are authorized to be appropriated. Sums authorized by this Act shall
			 remain available until the termination of the Commission.
		
